Citation Nr: 0114748	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-16 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than December 29, 
1999, for a 100 percent disability evaluation for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied an increased evaluation 
from 30 percent for post-traumatic stress disorder.  During 
the course of this appeal, the RO increased the veteran's 
disability evaluation for post-traumatic stress disorder to 
50 percent, effective November 1, 1995; 70 percent, effective 
December 1, 1996; and, 100 percent, effective December 29, 
1999.  The veteran has continued to disagree with the 
effective dates of all increases, requesting that he be 
granted a 100 percent disability evaluation as of May 31, 
1994, the date of the original request for an increased 
evaluation.

This matter came before the Board in March 1997, and was 
remanded for further development.  As a result of the 
additional development, the veteran's disability rating was 
increased; however, the veteran continues his appeal as to 
the effective date of his increases.  Accordingly, this 
matter has been returned to the Board for consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has experienced total occupational and social 
impairment due to the symptoms of post-traumatic stress 
disorder since at least May 31, 1994.


CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation for 
post-traumatic stress disorder prior to December 29, 1999, 
have been met.  38 U.S.C.A. §§ 1105, 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.400, 4.1-4.16, 4.130, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  By virtue of the 
Statement of the Case and Supplemental Statements of the 
Case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the veteran's claim.  The veteran was afforded VA 
examination and the RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  In 
fact, it appears that all evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder.  The veteran was also given the 
opportunity to appear and testify before an RO Hearing 
Officer to advance any and all arguments in favor of his 
claim.

On May 31, 1994, the veteran requested an increase in the 30 
percent disability evaluation assigned for his service-
connected post-traumatic stress disorder (PTSD).  He stated 
that he had been treated by a VA psychiatrist for over 
seventeen years.  In July 1994, the veteran's VA treating 
psychiatrist reported that he had treated the veteran since 
1985, and that the veteran had been unable to maintain steady 
employment or interpersonal relationships as a result of his 
severe symptoms of PTSD.  It was also reported that the 
veteran was being treated as an inpatient at that time.  The 
discharge summary from a twenty-nine day hospitalization 
showed an Axis I diagnosis of PTSD and a Global Assessment of 
Functioning score of fifty, noting serious symptoms including 
impairment in social and occupational functioning and an 
inability to maintain a job.

In January 1995, the veteran's treating psychiatrist reported 
that the veteran was severely impaired industrially and 
socially.  In March 1995, the veteran appeared before an RO 
Hearing Officer and testified that he had been treated on an 
outpatient basis for the symptoms of PTSD on a bi-weekly 
basis for approximately nine years and that he had been 
unable to work since1993.  

The veteran was hospitalized in June 1995, and treated for 
twenty-five days for symptoms of PTSD.  Upon discharge, a 
Global Assessment of Functioning score of forty was assigned.  
In September 1995, the veteran again required hospitalization 
for treatment of his symptoms of PTSD.  He complained of 
increased flashbacks and an inability to deal with his 
extreme anger.  The veteran was treated for approximately 
twenty-five days and discharged with continuing complaints of 
nightmares, flashbacks, nervousness, and irritability.  A 
Global Assessment of Functioning score was not assigned upon 
discharge.  In October 1995, the veteran's treating 
psychiatrist opined that the veteran's impairment severely 
limited his ability to function at home, at work, and in the 
community.

Based on the evidence as outlined above, the RO increased the 
veteran's disability evaluation for PTSD to 50 percent and 
assigned an effective date of November 1, 1995, the first day 
of the month following a total disability rating based on 
38 C.F.R. § 4.29 for being hospitalized for a period over 
twenty-one days.  The veteran noted his disagreement with the 
increase as well as the effective date assigned thereto.

The veteran's claim came before the Board in March 1997, but 
was remanded to the RO for further development.  
Specifically, the RO was requested to obtain all treatment 
records identified by the veteran and to afford the veteran a 
VA examination to determine the severity of his psychiatric 
disorder.

Accordingly, VA outpatient treatment records were obtained 
which showed regular counseling and drug therapy for the 
veteran's symptoms of PTSD.  The veteran was hospitalized 
again in October 1996, with complaints of difficulty 
controlling his anger.  He was treated for twenty-four days 
and discharged in stable condition with a Global Assessment 
of Functioning score of forty-five.  The veteran required 
hospitalization in April 1997, due to an increase in 
depressive symptoms, hopelessness and tearfulness.  He was 
treated for twenty-two days and discharged with a Global 
Assessment of Functioning score of thirty-five to forty.

In July 1997, the veteran's treating psychiatrist reported 
that despite continued treatment, including counseling and 
drug therapies, the veteran continued to experience 
exacerbations of PTSD symptoms.  He then opined that the 
veteran had marked impairment in his industrial and social 
functions.

In September 1997, the veteran underwent VA examination.  
After a complete evaluation, he was determined to have 
chronic PTSD with significant impairments in his ability to 
hold employment and maintain social relationships.  It was 
noted that the veteran was unable to hold a job, had no 
friends, was depressed, and avoided his family.  In summary, 
the examiner opined that it would be unlikely that the 
veteran could obtain or keep gainful employment and noted 
that the symptoms of the veteran's psychiatric disorders 
could not be separated and quantified.

The veteran was admitted for inpatient treatment in October 
1998, due to an exacerbation of PTSD symptoms and symptoms of 
depression.  He was treated for twelve days and released for 
participation in a long-term intensive outpatient program.  A 
Global Assessment of Functioning score of forty was assigned 
upon discharge.  Outpatient treatment records through 
February 2000 show continued complaints of symptom 
exacerbation notwithstanding increased counseling and drug 
therapies.

In February 2000, the RO granted an increase in disability 
evaluation to 70 percent for the veteran's PTSD, assigning an 
effective date of December 1, 1996, the first day of the 
month following a total disability rating based on 38 C.F.R. 
§ 4.29 for being hospitalized for a period over twenty-one 
days.  The veteran again expressed his disagreement with the 
evaluation and the assigned effective date.

Subsequent to the above-described February 2000 rating 
decision, the RO received a report from a private 
psychologist who had performed a rehabilitation evaluation 
and employability assessment on the veteran on December 29, 
1999.  Based on a complete review of the veteran's medical 
records and an interview of the veteran, the psychologist 
opined that the veteran was unemployable and not a viable 
candidate for rehabilitation.  It was noted that the veteran 
was severely limited in social, personal, and vocational 
functioning by difficulty concentrating, periodic panic 
attacks, short and long term memory loss, flashbacks and 
intrusive thoughts, insomnia, overwhelming feelings of anger 
and sorrow with bouts of crying, withdrawal and isolation, 
and severe depression.

Based on the above-described report, the RO granted a 100 
percent disability evaluation for PTSD and assigned an 
effective date of December 29, 1999, the date of the report.  
The veteran expressed his disagreement with the assignment of 
the effective date and requested that the 100 percent 
disability evaluation be effective as of May 31, 1994, the 
date of his original request for an increased evaluation.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim re-opened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, which is later.  See 38 C.F.R. 
§ 3.400.

Given the evidence as outlined above, the Board finds that 
the effective date of the 100 percent disability evaluation 
for PTSD should be the date of the original claim.  The 
medical evidence specifically shows that the veteran has 
continued to have total occupational and social impairment 
since 1993.  The most recent opinion regarding the veteran's 
employability and candidacy for rehabilitation is based on a 
review of his entire medical history, not just the interview 
performed on December 29, 1999.  Furthermore, the veteran's 
treating psychiatrist has maintained throughout this appeal 
that the veteran has been severely and markedly impaired 
occupationally and socially.  As such, the Board finds that 
the criteria for a 100 percent disability evaluation for PTSD 
were met as of May 31, 1994, the date the veteran submitted 
his current claim for an increase.


ORDER

The criteria for an effective date earlier than December 29, 
1999, for a 100 percent disability evaluation for post-
traumatic stress disorder have been met and this appeal is 
granted.  

The effective date of the 100 percent disability evaluation 
is May 31, 1994.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

